NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


In the Interest of D.H., D.W.H., D.Q.H.,     )
and D.M.H., children.                        )
                                             )
                                             )
R.H. aka R.T.,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )   Case No. 2D19-350
                                             )
DEPARTMENT OF CHILDREN AND                   )
FAMILIES and GUARDIAN AD LITEM               )
PROGRAM,                                     )
                                             )
             Appellees.                      )
                                             )

Opinion filed September 11, 2019.

Appeal from the Circuit Court for
Hillsborough County; Kim Hernandez
Vance, Judge.

Nathan D. Clark of Coral Reef Law Offices,
P.A., Palmetto Bay, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Thomasina Moore, Statewide Director of
Appeals, and Joanna Summers Brunell,
Appellate Counsel, Tallahassee, for
Appellee Guardian ad Litem Program.
PER CURIAM.


           Affirmed.



NORTHCUTT, LaROSE, and SMITH, JJ., Concur.




                                   -2-